Citation Nr: 1042142	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral fallen arches.

2.  Entitlement to an evaluation in excess of 10 percent for left 
knee tendonitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee tendonitis.

4.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease ("GERD").  

5.  Entitlement to service connection for obesity (claimed as 
weight gain), to include as secondary to service-connected 
disabilities of bilateral knee tendonitis and bilateral fallen 
arches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to September 
1997.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which denied entitlement to the 
Veteran's claims.  

In November 2007, the Veteran testified at a hearing before a 
Decision Review Officer at the Cleveland RO.  A transcript of the 
hearing has been associated with the Veteran's claims folder.

In June 2010, the Veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge sitting in Washington, 
DC.  A transcript of the hearing has been associated with the 
Veteran's claims folder.

During the Board hearing, the Veteran requested that the record 
be held open for 30 days to allow her to submit additional 
evidence in support of her claim.  See 38 C.F.R. § 20.709 (2010).  
However, no additional evidence has been received by the Board.

The issue of entitlement to service connection for 
anxiety, claimed as secondary to service-connected GERD, 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction 
("AOJ").  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran's bilateral fallen arches are manifested by the 
use of arch supports without evidence of flat feet, instability, 
weakness, tenderness, or objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities of one or both feet.  

2.  The Veteran's left knee tendonitis is manifested by complete 
resolution of the tendonitis disability and full range of motion 
of the knee from zero to 140 degrees, without objective evidence 
of edema, effusion, instability, pain with movement, ankylosis, 
unusual shoe wear pattern, or pain, weakness, fatigability, lack 
of endurance or incoordination with repetition.  

3.  The Veteran's right knee tendonitis is manifested by complete 
resolution of the tendonitis disability and full range of motion 
of the knee from zero to 140 degrees, without objective evidence 
of edema, effusion, instability, pain with movement, ankylosis, 
unusual shoe wear pattern, or pain, weakness, fatigability, lack 
of endurance or incoordination with repetition.  

4.  The Veteran's GERD is manifested by subjective complaints of 
epigastric pain associated with heartburn (pyrosis) occurring a 
few times per week and nausea, without complaints of hematemesis 
or melena, and without objective evidence of persistently 
recurrent epigastric distress with dysphagia and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

5.  The Veteran does not have a disability manifested by obesity.

CONCLUSIONS OF LAW

1.  The evidence of record establishes that the criteria for an 
evaluation in excess of 10 percent for bilateral fallen arches 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).

2.  The evidence of record establishes that the criteria for an 
evaluation in excess of 10 percent for left knee tendonitis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5299-5260 (2010).

3.  The evidence of record establishes that the criteria for an 
evaluation in excess of 10 percent for right knee tendonitis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§4.40, 4.45, 4.71a, Diagnostic Code 5299-5260 (2010).

4.  The evidence of record establishes that the criteria for an 
evaluation in excess of 10 percent for GERD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.114, Diagnostic Code 7399-7346 (2010).

5.  Obesity (claimed as weight loss) was neither incurred in, nor 
aggravated by active duty service, and is not secondary to a 
service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his or her possession that pertains to the claim, was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

By a letters dated June 2005 and April 2006, the Veteran was 
advised of the information necessary to substantiate her claims 
of entitlement to increased disability evaluations, which 
indicated that she should provide evidence showing that her 
disabilities had increased in severity.  The letters provided 
notice of the types of evidence, both lay and medical, that could 
be submitted in support of a claim for an increased rating, and 
advised her of what VA would do to assist her in obtaining 
evidence.   
By a letter dated June 2005, the Veteran was informed of the 
types of evidence needed in order to substantiate her claim of 
entitlement to service connection for obesity, as well as the 
division of responsibility between the appellant and VA for 
obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).

The Board notes that a letter dated March 2006 also afforded the 
Veteran appropriate notice per Dingess/Hartman, supra.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records.  Additionally, the claims file contains the 
Veteran's statements in support of her claims.  The Veteran has 
not referenced any outstanding records that she wanted VA to 
obtain or that she felt were relevant to her claims that have not 
already been associated with the claims folder.  Although, as 
noted above, during the June 2010 hearing before the Board, she 
said that she would be submitting additional evidence in support 
of her claims, this evidence had not been received, and thus, 
will not be considered.  See 38 C.F.R. § 20.709 (2010).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

In this case, the Veteran was afforded VA examinations for her 
claims of entitlement to increased disability evaluations for 
bilateral fallen arches, left and right knee tendonitis, and GERD 
in April 2006 and October 2009.  The examination reports show 
that the examiners reviewed the complete claims folder, including 
the Veteran's service and post-service treatment records, 
elicited from the Veteran a history of her foot, knee and 
gastrointestinal symptomatology and treatment, performed a 
complete physical examination, including a review of diagnostic 
test results, and provided complete findings detailing the 
results of the examinations.  Accordingly, the Board finds the 
April 2006 and October 2009 examinations are sufficient upon 
which to base a decision in this case.  

The Board further observes that the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

Here, the Board has determined that an examination is not 
warranted for the Veteran's claim of entitlement to service 
connection for obesity, as there is no competent lay or medical 
evidence that the Veteran has been diagnosed with the disorder, 
and no probative evidence that the Veteran's weight gain during 
and after service has been medically-related to service or a 
service-connected disability.   In addition, the probative 
evidence does not indicate that the Veteran's current weight is 
in and of itself a disability, as there is no indication that her 
weight causes an impairment of earning capacity.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of her 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.



II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).
In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, when the factual findings show 
distinct time periods during which a claimant exhibits symptoms 
of the disability at issue, and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, 
known as "pyramiding," is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to healed injury are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or flare-
ups when the joint in question is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 
C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  The fact that the revised 
criteria include symptoms such as pain, stiffness, aching, etc., 
if present, means that evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The additional 
code is shown after the hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating schedule 
is encountered, it will be rated under a closely related disease 
or injury, in which both the functions affected and the 
anatomical localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20.

The Board notes that the words "slight," "moderate" and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, so that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

A.  Entitlement to an evaluation in excess of 10 percent for 
bilateral fallen arches.

The Veteran's bilateral fallen arches have been rated by analogy 
to pes planus, under DC 5276.  Under this diagnostic code, a 10 
percent rating is warranted for moderate impairment, bilaterally, 
manifested by the weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted for severe bilateral pes planus, manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.

VA Medical Center ("VAMC") treatment records beginning in June 
2005 show that, although the Veteran was diagnosed as having a 
past history of flat feet, there was no evidence of complaints 
of, or a recent diagnosis of flat feet.  

During the April 2006 VA examination, the Veteran reported pain 
in the bilateral feet associated with prolonged walking and 
standing for more than 20-30 minutes.  She said that she only 
experienced pain during those activities, but did not experience 
chronic pain.  She said that she worked as an information 
technology specialist, and added that her job was not affected by 
her feet.  Upon examination, she appeared to have low arches 
while standing with no tenderness on palpation.  The examiner 
further noted that there was full range of motion of the feet, 
and she was able to perform heel and toe walking without 
difficulty.  The examiner noted that, while low arches with 
associated pain on weight-bearing were noted clinically, she 
concluded that the Veteran's plantar arches appeared 
unremarkable, as flat feet were not confirmed on x-ray reports.  
She also found that the Veteran was not shown to have increased 
pain, weakness, fatigability, lack of endurance or incoordination 
after repeated use of the feet.  

During the October 2009 VA examination, it was noted that the 
Veteran had low arches bilaterally, but there was no evidence of 
flat feet.  There was no painful motion, edema, instability, 
weakness or tenderness.  Her gait was normal and there were no 
calluses, breakdown or unusual shoe wear patterns.  She had full 
range of motion of the ankles bilaterally, and upon repetitive 
testing, there was no pain, weakness, fatigue, lack of endurance 
or incoordination.  An x-ray of the feet showed no evidence of 
acute fracture or dislocation.  Joint spaces were maintained, and 
there was no evidence of soft tissue calcification.  

Based on a review of the evidence of record, the Board concludes 
that the criteria for a disability rating in excess of 10 percent 
for bilateral fallen arches are not met.  In this regard, the 
Board notes that at no time during the period on appeal have 
either of the Veteran's feet been manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities.  Rather, the condition is 
manifested by the use of arch supports and pain upon walking or 
standing.  

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown for the Veteran's bilateral fallen arches, the 
Board acknowledges that the Veteran claims that both of her feet 
are subjected to considerable stress due to the decrease of their 
normal functioning of locomotion and shock absorption with a 
destabilization in musculature.  See Notice of Disagreement, June 
2007.  However, while the VA examiners noted the Veteran's 
contentions, they specifically found no objective evidence of 
pain during range of motion exercises and no additional 
limitations with repetitive testing.  Accordingly, the Board 
finds that the Veteran is adequately compensated by the 10 
percent rating currently assigned.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In 
this case, the Board concludes that the Veteran's service-
connected bilateral fallen arches are not so unusual or 
exceptional in nature as to render the assigned schedular rating 
inadequate.  The Veteran's disability has been evaluated under 
the applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by her disability.  
Moreover, there is no evidence that her disability has caused 
marked interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claim for an 
increased rating for her bilateral fallen arches.  As there is 
not an approximate balance of evidence, the "benefit-of-the-
doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The 
assignment of staged ratings is not for application.  Hart 
v. Mansfield, 21 Vet. App. 505 (2010).

B.  Entitlement to an evaluation in excess of 10 percent for left 
and right knee tendonitis.

The Veteran's left and right knee tendonitis has been rated by 
analogy to limitation of flexion of the leg under DC 5260.  Under 
this diagnostic code, a noncompensable evaluation is assigned 
where flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion is 
limited to 15 degrees.

VAMC treatment records dated from June 2005 to March 2008 show 
that her extremities were normal without any noted abnormalities, 
and that she had full range of motion of both knees.  X-rays 
taken during this period were unremarkable. 

During the April 2006 VA examination, the Veteran reported 
chronic problems with pain in the knees, generally associated 
with increased walking, climbing stairs and prolonged sitting.  
She also reported stiffness associated with prolonged sitting.  
Upon examination, the examiner noted that pain was generally in 
her knees with the aforementioned activities, otherwise, she did 
not experience chronic pain in the knees.  There was full range 
of motion of the knees bilaterally, with mild tenderness on 
palpation of the lateral and medial aspects of the left knee.  
There was crepitus present, more so in the right knee than the 
left, but no instability of the ligaments in either knee.  She 
was able to heal and toe walk and, following repetitive 
movements, there was no evidence of increased pain, weakness, 
fatigability, lack of endurance or incoordination.  Although she 
reported some mild discomfort when having to get on her knees to 
look at computer towers while working, she said that her current 
job had not been impacted by her bilateral knee disorders.  X-
rays of the knees were unremarkable.  

In September 2007, an MRI of the left knee following an injury 
revealed no meniscal tear with the cruciate and collateral 
ligaments intact.  The patellofemoral joint was unremarkable, and 
there was no effusion.  The quadriceps and patellar tendons were 
unremarkable as well.  The findings were negative except for a 
very small popliteal/Baker's cyst.

During the October 2009 VA examination, the Veteran again said 
that she experienced bilateral knee pain with weakness, but no 
stiffness, deformity, instability or giving way, no locking and 
no lack of endurance.  She said she experienced flare-ups of pain 
once per month as a result of prolonged sitting.  Upon 
examination, she had full range of motion of both knees without 
edema, effusion, instability, tenderness or redness.  There was 
also no abnormal movement, no guarding of movement, no deformity, 
malalignment, drainage or weakness.  Her gait was normal, and 
following repetition, there was no additional pain, weakness, 
fatigue, lack of endurance or incoordination.  X-rays of the 
bilateral knees revealed normal bony structures and essentially 
normal findings.  The VA examiner concluded that both the left 
knee and right knee tendonitis had resolved, as there was no 
evidence of tendonitis found during the examination.   

Based on a review of the evidence of record, the Board concludes 
that the criteria for a disability rating in excess of 10 percent 
for left knee tendonitis or right knee tendonitis under DC 5260 
are not met.  In this regard, the Board notes that at no time 
during the period on appeal have either of the Veteran's knees 
been manifested by flexion limited to 30 degrees, edema, 
effusion, instability, pain with movement, ankylosis, unusual 
shoe wear pattern, or pain, weakness, fatigability, lack of 
endurance or incoordination with repetition.  Moreover, as noted 
above, during the 2009 VA examination, the examiner concluded 
that the Veteran's bilateral knee tendonitis had completely 
resolved.  

The Board has also considered whether other diagnostic codes are 
applicable to the Veteran's bilateral knee disabilities.  

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is applicable for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rate as follows: a 10 percent disability 
rating requires x-ray evidence of involvement of 2 or more major 
joints or two or more major joint groups; a 20 percent disability 
rating requires x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

In this case, there has been no evidence during the course of the 
appeal that the Veteran has been diagnosed as having degenerative 
arthritis in either the left or right knee.  Moreover, as the 
Veteran is already rated under DC 5260 for the same 
symptomatology (i.e., limitation of motion with pain), the 
assignment of a separate rating under DC 5003 would be considered 
pyramiding, as her knee disabilities under DC 5260 would be 
duplicative of those under DC 5003.  See 38 C.F.R. § 4.14 (2010); 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In addition, because there is no evidence that either of the 
Veteran's knees has been diagnosed with ankylosis; recurrent 
subluxation or lateral instability; dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint; removal of semilunar cartilage; 
limitation of extension of the leg; impairment of the tibia and 
fibula; or genu recurvatum, none of the other knee and leg 
diagnostic codes are applicable.  

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown for the Veteran's bilateral knee disabilities, 
the Board acknowledges the Veteran's claims that her bilateral 
knee disorders prevent her from exercising, and cause pain with 
prolonged sitting and standing.  However, while the VA examiners 
noted the Veteran's contentions, they specifically found no 
objective evidence of pain during range of motion exercises and 
no additional limitations with repetitive testing.  Accordingly, 
the Board finds that the Veteran is adequately compensated by the 
10 percent rating currently assigned.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In 
this case, the Board concludes that the Veteran's service-
connected left and right knee tendonitis is not so unusual or 
exceptional in nature as to render the assigned schedular ratings 
inadequate.  The Veteran's disabilities has been evaluated under 
the applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by her disabilities.  
Moreover, there is no evidence that her disabilities have caused 
marked interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the 
evidence of record is against the Veteran's claims for an 
increased rating for her left and right knee tendonitis.  As 
there is not an approximate balance of evidence, the "benefit-
of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The 
assignment of staged ratings is not for application.  Hart 
v. Mansfield, 21 Vet. App. 505 (2010).

C.  Entitlement to an evaluation in excess of 10 percent for 
GERD.

The Veteran's GERD has been rated by analogy to a hiatal hernia 
under DC 7346.  Under DC 7346, pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia or other 
symptom combinations productive of severe impairment of heath 
warrant a 60 percent rating; persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health warrant a 30 percent rating; and two or more 
of the symptoms for the 30 percent evaluation of less severity 
warrant a 10 percent rating.

VAMC treatment records dated June 2005 to March 2008 reveal that 
the Veteran was diagnosed with GERD that was treated with Nexium.  
During evaluations in March and July 2007, she denied heartburn, 
nausea, vomiting, abdominal pain, excessive belching and other 
gastrointestinal symptoms.  

During the April 2006 VA examination, the Veteran reported that 
she awoke between 4:30 and 5:00AM every day due to indigestion 
and had to take medication to relieve her symptoms.  She also 
reported epigastric pain and burning during the day, also 
associated with meals.  Upon examination, the VA examiner found 
mild epigastric tenderness, and diagnostic tests revealed some 
retrograde flow as opposed to an antegrade flow with duodenal 
spasm of unknown etiology.  The examiner diagnosed the Veteran 
with GERD by history.
During the October 2009 VA examination, the Veteran reported that 
she experienced moderate to severe epigastric pain associated 
with heartburn a few times a week, but denied dysphasia to solids 
or liquids, and said that she had no arm pain or pyrosis, 
hematemesis, melena, or regurgitation.  She said that, although 
she experienced nausea, she denied vomiting.  She also noted that 
she had no trouble performing her job duties or activities of 
daily life due to her GERD.  The examiner concluded that the 
Veteran had GERD of moderate severity.

Based on a review of the evidence of record, the Board concludes 
that the criteria for a disability rating in excess of 10 percent 
for GERD under DC 7346 are not met.  In this regard, the Board 
notes that, while the Veteran has claimed to experience 
epigastric pain with heartburn a few times per week, at no time 
during the period on appeal has she been found to have recurrent 
dysphagia, pyrosis and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In 
this case, the Board concludes that the Veteran's service-
connected GERD is not so unusual or exceptional in nature as to 
render the assigned schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
code that has specifically contemplated the level of occupational 
impairment caused by her disability.  Moreover, there is no 
evidence that her disability has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the 
evidence of record is against Veteran's claim for an increased 
rating for GERD.  As there is not an approximate balance of 
evidence, the "benefit-of-the-doubt rule" enunciated in 
38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  The assignment of staged ratings is not 
for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

D.  Entitlement to service connection for obesity (claimed as 
weight gain), to include as secondary to service-connected 
disabilities of bilateral knee tendonitis and bilateral fallen 
arches.

The Veteran contends that, as a result of her bilateral knee and 
foot disabilities, she has been prevented from exercising, and 
thus, gained weight during service and has continued to gain 
weight ever since.

In this regard, the Board notes that obesity or being overweight, 
a particularity of body type, alone, is not considered a 
disability for which service connection may be granted.  See 
generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) 
(2010) (does not contemplate a separate disability rating for 
obesity).  Rather, applicable VA regulations use the term 
"disability" to refer to the average impairment in earning 
capacity resulting from diseases or injuries encountered as a 
result of or incident to military service.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); 38 C.F.R. § 4.1 (2010).  The question, therefore, is 
whether the Veteran's current weight status is a disability -- 
i.e., a condition causing impairment in earning capacity.  In 
this case, there is no such evidence.
  
As noted above, in order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current disability.  
See Wallin, supra.

With respect to the second element of Wallin, it is undisputed 
that the Veteran is currently service-connected for bilateral 
fallen arches and left and right knee tendonitis.  However, with 
respect to the first element of Wallin, i.e., medical evidence of 
a current disability, the Veteran has not asserted that obesity 
or weight gain causes an impairment of her earning capacity, and 
there is no evidence of such in the record, as the Veteran is 
gainfully employed full time in the field of information 
technology.  Instead, as noted above, she claims that her 
orthopedic disabilities have resulted in weight gain or obesity.  
However, the Veteran is not shown by the probative evidence of 
record to have ever been diagnosed with obesity, and there is no 
probative evidence that her weight gain was a result of active 
duty service, or her service-connected disabilities of bilateral 
knee tendonitis and bilateral fallen arches.

A review of the Veteran's service treatment records reveals that, 
at the time of her 1989 pre-enlistment examination, she was 5'5" 
tall and weighed 123 pounds.  At the time of her September 1997 
service separation examination, she was just over 143 pounds, but 
specifically denied any recent weight gain on her medical history 
report.  

Post service VAMC treatment records dated June 2005 to March 2008 
reveal that, contrary to her allegation of not being able to 
exercise because of her knee and foot disabilities, the Veteran 
said that she enjoyed exercising 3-4 days per week on the 
elliptical machine at the gym.  These records also show no 
complaints or examination findings showing a diagnosis of flat 
feet.

During the most recent October 2009 VA examination, it was noted 
that the Veteran had not experienced a recent weight loss or 
gain, and that her weight was stable in the range of 165-175 
pounds.  In addition, during a November 2008 primary care 
evaluation at the Dayton, Ohio VAMC, although the examiner 
offered the Veteran the opportunity to participate in the VA 
"MOVE" weight management program, which would appear to suggest 
that she was found to be at least minimally overweight, the 
examiner did not actually diagnose her as obese.  She also did 
not state that the Veteran was overweight due to her orthopedic 
disabilities or that her weight itself was a disability.  Rather, 
she told the Veteran that controlling portion sizes and 
consistent exercise helps people to achieve their weight-loss 
goals and improve their health.  

In addition, as noted above, the most recent VA orthopedic 
examination in October 2009 revealed that the Veteran's left and 
right knees were essentially normal, with complete range of 
motion and no current evidence of tendonitis in either knee.  She 
also concluded that, while the Veteran had a low arch 
bilaterally, there was no evidence that she had flat feet (pes 
planus) in either or both feet.  

Based on a review of the complete evidence of record, the Board 
concludes that the probative evidence of record is against the 
Veteran's claim of entitlement to service connection for obesity 
either as a result of service or as secondary to a service-
connected disability.  As noted, the Veteran does not have a 
disability manifested by obesity.  There is also no medical 
evidence that she has been found to be overweight or obese as a 
result of her service-connected bilateral knee or foot 
disabilities.  As such, the Board concludes that obesity was not 
incurred in or aggravated by service, and is not shown to result 
from a service-connected disability.

In addition to the medical evidence, the Board has also 
considered the Veteran's reports that she is overweight due to 
service or a service-connected disability.  The Board is 
cognizant that the Court has repeatedly held that a veteran is 
competent to describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  While weight gain is obviously a symptom that the 
Veteran, as a layperson, is competent to describe (see Barr v 
Nicholson, 21 Vet. App. 303 (2007)), the Court has held that, 
even where a veteran has asserted a continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. 
App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 
13 Vet. App. 117 (1999).  In this case, because there is no 
medical nexus between the Veteran's current weight and service or 
a service-connected disability, service connection is not 
warranted.  

Accordingly, the Board concludes that the probative evidence of 
record does not support the Veteran's claim of entitlement to 
service connection for obesity.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of the 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  
However, as there is not an approximate balance of probative 
evidence, that rule is not applicable in this case.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral fallen arches is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee tendonitis is denied.

Entitlement to an evaluation in excess of 10 percent for right 
knee tendonitis is denied.

Entitlement to an evaluation in excess of 10 percent for GERD is 
denied.  

Entitlement to service connection for obesity (claimed as weight 
gain) is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


